NO. 07-11-0007-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                                 JANUARY 31, 2011

                           __________________________

                         In re JACQUELINE NICOLE MILLER,

                                                              Relator
                           __________________________

                             Memorandum Opinion on
                           Original Proceeding for Writ of
                                     Mandamus
                           __________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Jacqueline Nicole Miller requests a writ of mandamus from us directing the

Honorable Ruben Reyes, 72nd District Court, Lubbock, Texas (trial court) “to vacate its

order denying [her] Motion to Compel and Supplemental Motion to Compel.” Through

the motion to compel, Miller sought the discovery of mental health records developed by

Dr. Karen Taylor and pertaining to Lauren Claire Culwell. The latter sued Miller to

recover damages arising from an automobile accident.         The trial court denied the

motion.

      Per the authority cited to us by Miller, her entitlement to mandamus relief is

dependent upon illustrating, among other things, that she has no adequate remedy by

appeal. And, her argument goes, “no adequate remedy by appeal [exists] to challenge
a discovery dispute when the party’s ability to present a viable defense at trial will be

impaired by the trial court’s error.” In re Allied Chem. Corp., 227 S.W.3d 652, 658 (Tex.

2007) (noting mandamus is appropriate when a discovery order severely compromises

a party’s ability to present any case at all at trial). That element purportedy exists here

since being unable to obtain the mental health records from Dr. Taylor would prevent

Miller from establishing that Culwell suffered from a particular mental condition prior to

the car accident. Allegedly, the existence of a mental condition, such as depression,

could be a triggering agent for fibromyalgia, a physical ailment for which Culwell seeks

damages as a result of the collision. Furthermore, Miller hopes to prove that Culwell

experienced depression or other mental conditions for reasons unrelated to the

accident.   Omitted from the argument, however, is any contention that the same

information cannot be obtained from Culwell herself.         Nor have we been cited to

evidence of record illustrating that Culwell has not or will not discuss whether she

suffered from 1) depression or 2) any other mental condition of the ilk sufficient to be the

needed triggering agent. Given this, we cannot say that Miller carried her burden to

prove that her ability to establish the desired defense would be severely compromised

unless Culwell’s doctor is forced to release her patient records.

       The petition is denied.

                                          Per Curiam




                                             2